Citation Nr: 9904394	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-00 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder claimed as indigestion and diagnosed as reflux 
esophagitis with hiatal hernia.

2.  Entitlement to service connection for cephalization of 
pulmonary blood flow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to August 
1993.

The instant appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which, in part, denied claims 
for service connection for a gastrointestinal disorder 
claimed as indigestion and diagnosed as reflux esophagitis 
with hiatal hernia and cephalization of pulmonary blood flow.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal for an increased (compensable) 
rating for erectile dysfunction due to small vessel 
arteriosclerotic disease of the penile arteries.  However, as 
the issues on appeal agreed upon by both parties during the 
January 1997 personal hearing did not include the increased 
rating issue, that issue has not been properly perfected.  
Therefore, it will not be addressed in this decision.


FINDINGS OF FACT

1.  The service medical records show that the veteran 
complained of indigestion and that he was assessed with 
gastritis and gastroenteritis.

2.  An October 1994 VA examination diagnosed the veteran with 
reflux esophagitis with a small hiatal hernia, and upper 
gastrointestinal series (UGI) also suggested the presence of 
duodenitis.

3.  There is no objective medical evidence of record which 
links the appellant's complaints of indigestion in service to 
his currently diagnosed reflux esophagitis with hiatal 
hernia.

4.  The service medical records show complaints of shortness 
of breath with exercise blamed on cigarette smoking, 
hypertension, abnormal electrocardiograms (ECGs), mild 
restriction on pulmonary function tests, and chest X-ray 
results suggestive of a shunt in service.

5.  The post-service medical evidence shows that anomalous 
pulmonary venous drainage from the upper lobes of the lung to 
the right atrium was diagnosed and surgically repaired in 
February 1995.

6.  There is no objective medical evidence of record which 
links the appellant's complaints and diagnoses in service to 
his current status post repair of atrioseptal defect.


CONCLUSION OF LAW

The claims for entitlement to service connection for a 
gastrointestinal disorder claimed as indigestion and 
diagnosed as reflux esophagitis with hiatal hernia and 
cephalization of pulmonary blood flow are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 1110 and 1131 compensation will be 
provided if it is shown that the appellant suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  However, 
a current disability must exist.  Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  Moreover, service medical records must 
show the claimed disability and there must be medical 
evidence that links a current disability with events in 
service or with a service-connected disability.  Montgomery 
v. Brown, 4 Vet.App. 343 (1993).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the appellant's claim for service connection 
for a gastrointestinal disorder claimed as indigestion and 
diagnosed as reflux esophagitis with hiatal hernia.  This 
requirement also has not been satisfied as regards the 
appellant's claim for service-connection for cephalization of 
pulmonary blood flow.

Gastrointestinal disorder claimed as indigestion and 
diagnosed as reflux esophagitis with hiatal hernia

The veteran's service medical records include a September 
1971 examination which noted that clinical evaluation of the 
abdomen and viscera was normal.  In June 1982 the veteran 
complained of stomach cramps and was assessed with 
gastroenteritis.  In January 1993 the veteran complained of 
frequent indigestion.  He indication that he had taken 
several over-the-counter medications without relief.  He was 
referred for an appointment at the Keesler Medical Center at 
Keesler Air Force Base.  During his appointment at Keesler, 
he indicated that he had indigestion for 4 weeks which was 
getting worse.  He reported that he got relief with liquid 
Mylanta and that he had cut down on sodas and spicy food.  He 
was assessed with indigestion or gastritis and was prescribed 
Tagamet and Mylanta.

In July 1994 the veteran filed a claim for benefits.  During 
his October 1994 VA examination, he reported that anything he 
ate caused indigestion and that fried foods caused the worst 
symptoms.  He stated he occasionally woke at night due to 
indigestion.  The abdomen was without organomegaly, masses, 
or tenderness.  Bowel sounds were normal and there was no 
rebound tenderness.  A UGI revealed a small hiatal hernia and 
gastroesophageal reflux.  The remainder of the stomach 
appeared normal, but the presence of duodenitis was 
suggested.  The diagnosis was reflux esophagitis with small 
hiatal hernia.

During a January 1997 personal hearing, the veteran reported 
that he had digestion problems since the early 1980s.  He 
indicated that he had symptoms of indigestion several times a 
month for three or four days at a time and that he frequently 
used Rolaids and Maalox.  He stated that he did not seek 
treatment every time he had the symptoms and that he did not 
seek treatment from civilian physicians while he was in 
service.

He reported his symptoms as gas pains in his chest which were 
exacerbated by heat or strenuous exercise.  He indicated that 
he could provide statements from his children and his ex-wife 
to the effect that he had these symptoms for a long time; 
however, such statements have not been associated with the 
record.  The veteran testified that he was currently taking 
tablets prescribed by the VA for his gastrointestinal 
problems.  The veteran stated that he did not seek treatment 
for his stomach complaints after he left service.  He 
reported that he was first diagnosed with reflux esophagitis 
with hiatal hernia at the time of the October 1994 VA 
examination.  

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that there is a link between 
a gastrointestinal disorder claimed as indigestion and 
diagnosed as reflux esophagitis with hiatal hernia and 
service, his claim must be deemed not well grounded and 
therefore denied.  While the veteran complained of 
indigestion in service, his sworn testimony confirms that he 
was not diagnosed with reflux esophagitis with hiatal hernia 
until October 1994.  There is no medical evidence that links 
the veteran's in-service complaints to his post-service 
diagnosis of reflux esophagitis with hiatal hernia.

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a gastrointestinal 
disorder claimed as indigestion and diagnosed as reflux 
esophagitis with hiatal hernia.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Whereas the Board has determined that 
the appellant's claim for service connection is not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of this claim.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in an October 1996 statement of the 
case which informed the appellant that the reason his claim 
for a gastrointestinal disorder claimed as indigestion and 
diagnosed as reflux esophagitis with hiatal hernia had been 
denied was that there was no evidence of a chronic digestive 
disability, including reflux esophagitis with hiatal hernia, 
in service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).

Cephalization of pulmonary blood flow

The appellant's September 1971 enlistment examination noted 
that clinical evaluation of the lungs and chest, heart, and 
vascular system was normal.  A chest X-ray was negative.  A 
December 1980 periodic examination revealed similar findings.  
In 1983 the veteran was diagnosed with hypertension.  A chest 
X-ray and intravenous pyelogram in November 1983 revealed 
normal lung fields and heart.  An ECG was abnormal and 
remained unchanged in July 1990 as noted in an ECG report.  
An August 1988 record noted that a chest X-ray was suggestive 
of a shunt, and he was placed on Calan for his hypertension 
with excellent results.  A September 1988 periodic 
examination noted that pulmonary function tests revealed mild 
restriction.

A July 1992 periodic examination noted that the veteran 
reported shortness of breath with 10-15 minutes of short 
distance running which he felt was secondary to cigarette 
smoking.  Pulmonary function tests were completed.  
Evaluation of the heart showed a I-II/VI systolic ejection 
murmur 1 and good physiologic split S2.

A September 1994 VA chest X-ray revealed increased 
parenchymal densities in the lower lungs which were thought 
to be representative of chronic, parenchymal scarring.  The 
lungs were otherwise clear, and pulmonary vasculature 
appeared unremarkable.  Borderline cardiomegaly was also 
noted.  At the time of the October 1994 VA examination the 
veteran had been off of his blood pressure medication for 8 
months since he had run out of medication.  Cardiac 
examination was essentially normal with the exception of 
elevated blood pressure readings.  An ECG revealed right 
bundle branch block.

Respiratory examination revealed that the veteran had been 
smoking since age 18 and had been diagnosed with asthma in 
the 1980s.  He reported that he always had shortness of 
breath, even in high school.  He used Proventil as needed, 
and he reported asthma attacks a couple of times a year.  The 
diagnosis was hypertension and history of asthma.

The veteran was hospitalized from January 19, 1995, to 
February 3, 1995, with diagnoses of partial anomalous venous 
return, hypertension, and borderline asthma.  He reported 
sharp, substernal pain radiating to the left neck with nausea 
and shortness of breath.  He was placed on blood pressure 
medication.  Chest X-ray revealed prominent pulmonary 
vasculature, and ECG showed right bundle branch block and 
normal sinus rhythm.  Echocardiogram revealed right 
ventricular enlargement.  A heart catheterization with 
pulmonary arteriogram revealed anomalous pulmonary venous 
drainage from the upper lobes of the lungs to the right 
atrium.  Cardiovascular surgery at the University of 
Mississippi Medical Center was consulted and agreed to treat 
the veteran.

The veteran was hospitalized at the University of Mississippi 
Medical Center from February 13, 1995, to February 19, 1995, 
for patch closure of sinus venosum atrioseptal defect with 
pericardium and patch angioplastic enlargement of the cavo-
atrial inlet with pericardium.  A February 13, 1995, 
consultation report of B. J. Heath, M.D., Professor and 
Chief, Cardiothoracic Surgery, described the abnormality in 
the pulmonary veins and atrial septum as an "anatomical 
defect."

During his January 1997 personal hearing, the veteran 
testified that he always had shortness of breath in service 
and that he first noticed the problem after several years in 
service.  He also testified, contrary to what had been 
reported during his October 1994 VA examination, that he did 
not have shortness of breath problems prior to service.  He 
also indicated that he believed his time in service 
aggravated his condition.

For certain chronic diseases, including cardiovascular-renal 
disease, the law provides a presumption of service connection 
if the disease becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).  There is no medical 
evidence which shows that the veteran's abnormality in the 
pulmonary veins and atrial septum is a type of 
cardiovascular-renal disease.  Further, the evidence of 
record does not show that the abnormality in the pulmonary 
veins and atrial septum became manifest to a compensable 
degree within one year of the veteran's separation from 
service.

There is nothing contained in the file, other than the 
appellant's contentions, which would tend to establish either 
that his abnormality in the pulmonary veins and atrial septum 
was first incurred in service or was aggravated in service.  
The medical evidence indicates that the abnormalities were 
not incurred in service.  The medical opinion provided by Dr. 
Heath seemed to indicate that the abnormalities were 
congenital or developmental defects.  These types of defects 
cannot be the basis for a grant of service connection.  
38 C.F.R. § 3.303(c) (1998).  The veteran's statements during 
his October 1994 VA examination, that he had shortness of 
breath even in high school, would support Dr. Heath's opinion 
that these defects preexisted service and were congenital or 
developmental defects.

The Board notes that the veteran subsequently changed his 
statements in his personal hearing, stating that he did not 
have a problem with shortness of breath until after he had 
been in service for several years.  However, there is no 
medical evidence to support the veteran's argument that his 
preexisting abnormality in the pulmonary veins and atrial 
septum was aggravated in service.

There is also no evidence that there was a medical linkage 
between the appellant's status post repair of atrioseptal 
defect and any of his service-connected disorders or his 
period of service.  The Board notes the appellant's assertion 
that symptoms due to his atrioseptal defect began in service.  
However, as the appellant is not a medical expert, he is not 
competent to express an authoritative opinion regarding any 
medical causation of his atrioseptal defect.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As the appellant has not 
presented medical or competent evidence which would justify a 
belief by a fair and impartial individual that it is 
plausible that his abnormality in the pulmonary veins and 
atrial septum was incurred in or aggravated by service, his 
claim must be deemed not well grounded and therefore denied.

Whereas the Board has determined that the appellant's claim 
for service connection is not well grounded, VA has no 
further duty to assist the appellant in developing facts in 
support of that claim.  Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992). Although where a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995). Here, the RO 
fulfilled its obligation under section 5103(a) in an October 
1996 statement of the case which informed the appellant that 
the reason his claim for cephalization of pulmonary blood 
flow had been denied was that there was no evidence of 
abnormality in the pulmonary veins and atrial septum in 
service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1997).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).



ORDER

Claims for entitlement to service connection for a 
gastrointestinal disorder claimed as indigestion and 
diagnosed as reflux esophagitis with hiatal hernia and 
cephalization of pulmonary blood flow are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

